 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmericanWholesalers,Inc.andTextileWorkersUnion of America,AFL-CIO,Petitioner.Case 5-RC-8312June 6, 1975DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSFANNING, JENKINS, ANDKENNEDYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objections onwhich a hearing was held on July 16 and 17, 1974,1and the Hearing Officer's report recommending thatthe objections be overruled in their entirety. TheBoard has reviewed the record in light of theEmployer's exceptions and brief, and the Petitioner'sanswering brief, and hereby adopts the HearingOfficer's findings 2 and recommendations that theEmployer's objections be overruled in their entirety.3Unlike our dissenting colleague we would not ordera new election. While we do not recommend the useof testimony from a prior hearing for cross-examina-tion at a hearingde novo,we believe it clear from thereport of the new Hearing Officer that credibility atthis hearingde novowas resolved independently ofthe prior record, and we conclude that the HearingOfficer's references to the demeanor of certainemployer witnesses made appropriate allowance forsome confusion in their testimony due to the lengthof time since the actual campaign occurrences inearly 1973.4 In addition, the hearingde novogaveample opportunity to both parties to prepare the caseby reinvestigating and discussing the material expect-ed to be covered, an evenhanded approach that wasdenied by the postponement of cross-examination atthe original hearing.Assuming, however, that the Hearing Officer hadcredited the mostly generalized threats testified to byemployer witnesses Harrell, Barrier,Merrill, andWerts,5 we think thiscase isappropriately governedbyOwens-Corning Fiberglas Corporation,179 NLRB219,222,223 (1969), relied on by the HearingOfficer.That case included a number of "heatedstatements" which showed a clash of personalities,and three anonymous phone calls threatening thewelfare of each recipient's family, the only violentgesture being the tearing off and trampling of a"Vote-No" button by two employees who had beendrinking. The Board noted the lack of actual physicalviolence, the extended length of campaigning inci-dent to an original election with two runoff elections,and the large electorate which had witnessed"vig-orousdisplays of emotional involvement amongindividuals of differing views." The Board concludedthat the employees had become accustomed to suchpartisanship and knew how to react. Although thiscase has an electorate of. only 109 and involves norepeat campaigns, on this record,we conclude thatthe employees recognized the statements by pro-union supporters-made in a climate of no violencewhatever-as overzealous partisanship rather thanmeaningful threats.We are convinced that thelaboratory conditions for this election were notsubstantiallyaffected and that a free choice ofrepresentative was possible.6 Accordingly, the Peti-tioner will be certified.1The election was conductedon February 9, 1973,pursuant to aDecision and Direction of Election issuedby theRegionalDirector forRegion, 5.The tallyof ballots showed that,of approximately109 eligiblevoters,63 voted for,and 41 against,the Petitioner,and 2 cast challengedballots,an insufficient number to affect the results. TheEmployer timelyfiled objections to conduct affecting the results of the election.A hearing onthe objections was held onApril 19 and May 3 and 4. TheHearing Officerissued his reporton June 22,recommending that the Employer's objectionsbe overruledin their entiretyand that an appropriatecertification issue. TheEmployer filedtimely exceptions to the Hearing Officer's report. OnOctober 12, the Regional Director for Region 5 issued a SecondSupplemental Decision and Certification of Representative in which headopted the Hearing Officer's report,overruledallof the Employer'sobjections, and certifiedthe Petitioner.Thereafter, the Employer timelyfileda request for review of the Regional Director's Second SupplementalDecision on the ground,inter alia,that prejudicial error resultedfrom theHearing Officer's deferral of cross-examinationof the Employer's witnesses.The Board in its Decision on Review(210 NLRB 499,issuedMay 9, 1974)found that the deferral of cross-examinationof the Employer'switnessesconstituted prejudicialerror,and,therefore,remanded the case to theRegionalDirectorfor a hearingde novoon Objections I through 9,beforeanother HearingOfficer. Thereafter,a hearing wasduly held in Washing-ton,D.C., on July16 and 17,1974,as above recited.On October 11, 1974,the Hearing Officer issued his report.Thereafter,the Employerfiled timelyexceptions and a brief.2The Employer excepts,inter aha,to the findings ofthe Hearing Officeron the ground that he erred in crediting certain testimonyIt is the218 NLRB No. 50establishedpolicy of theBoard not to overrule a Hearing Officer'scredibilityresolutions unless they are clearly in error.The Coca-ColaBottlingCompany of Memphis,132 NLRB 481,483 (1961);Stretch-Tex Co.,118 NLRB 1359, 1361 (1957). We findinsufficient basisfor disturbing thecredibilityresolutions in this caseS In our opinion,theEmployer's exceptions raise no material orsubstantial issues offact or law which wouldjustify reversing the HearingOfficer'sfindings and recommendations.4We note that lack of corroboration playeda significant part in thisdiscrediting5Werts was credited in partby theHearing Officer. Werts and Brown,another employerwitness, each testified concerning employee Skeetersaying on separate occasionsthat if the Uniondid not come in he was goingto take a pieceof the buildingwith him. The remark itself was foundambiguousby theHearingOfficer. Similarly, the HearingOfficer found thatSkeeter said, about a week beforethe election, that anyone who did not votefor the Unionneeded a bullet in his head,a remark found noncoercive inthe casual context in winchit occurred.Not credited was the uncorroborat-ed accountof employerwitnessWeese thathe wastold byemployeeHildebrand thathe (Weese) wouldbe beaten upif he attended anotherunion meeting.The HearingOfficer noted thatWeese apparently supportedtheUnion anddidnot explainwhy hispresencewas consideredundesirable.Also,Weese had relatedthis to his supervisor, but nocorroboration ensued6Member Kennedyrelies onSonocoof PuertoRico,Inc.,210 NLRB 493(1974), where a Board panelset aside an election because of threats alone.We would point out, however,thatSonocoinvolved a unitof only 19 AMERICAN WHOLESALERS, INC.293CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Textile Workers Union ofAmerica, AFL-CIO, and that, pursuant to Section9(a)of the National Labor Relations Act, asamended, the said labor organization is the exclusiverepresentative of all the employees in the followingappropriateunit for the purposes of collectivebargaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment:Allproduction andmaintenance employees,including truck drivers, schedulers, productionpayroll clerks, production ticket sorter, log tagclerk,cafeteriaemployees, employed by theEmployer at its Landover, Maryland, location,excluding office clerical employees, order clerks,payroll clerks, professional employees, guards andsupervisors, as defined in the Act.MEMBERKENNEDY,dissenting:Ido not agree with my 'colleagues that a validelection was held in this case. I would set aside theelection and order a new election.This case is again before the Board after a secondhearing. In its Decision on Review after the firsthearing,7 the Board found that'the Hearing Officer inthe first hearing committed prejudicial error bypermitting the Petitioner to defer the cross-examina-tion of the Employer'switnessesfrom the first day ofthe hearing until the hearing convened 2 weeks later.In his report on the prior hearing, the first HearingOfficer based his credibility resolutions with respectto certain objections, in part, on the testimony givenon deferred cross-examination by the Employer'switnesses.The Board found that the deferral of cross-examination of the witnesses could have had a realeffect on the witnesses' subsequent recollection ofthese facts testified to previously in their directexamination. The Board held:We are persuaded that the Hearing Officer'sruling permitting deferral of cross-examination ofthe Employer'switnessesconstituted prejudicialerror. ' As urged by the Employer, an essentialelement of due process requires that governmen-employees, 13 of whom were told at a union party the day before theelection that all 13 "had to vote for" the union or there would be blows andslaps; the next morning a prounion employee showed another employee hisinjured finger and said that "the same would happen to those who did notcomply with the pact to vote for the Union." Also, several weeks earlier anemployee had been told that"he" would be beaten up if he did not vote forthe union.The vote was 1 I for and 8 against. In our opinion, the degree ofpersonalization of threats and the fact that they were directed to three-fourths of the unit so shortly before the election distinguish theSonocodecision from the facts of this case.Surely our colleague will agree that the Board's standard for permissibleemployee comment during an election campaign has never beenlunited total rules, regulations, and procedures be appliedevenhandedly and uniformly and any departurefrom such equality of treatment should bepredicatedupon reasonable and articulatedgrounds. The orderly and normal presentation oftestimony in Board preceedings, absent unusualcircumstances not present here, requires thatcross-examination of witnesses follow their testi-mony on direct. This traditional procedureaffords all concerned an equal opportunity to testthe witnesses' testimony given on direct, whichfrequently in legal proceedings is previouslyunknown to opposing parties. The HearingOfficer's ruling herein, deviating from the normalprocedure in order to give Petitioner an oppor-tunity to further investigate the substance of thetestimony given by Employer'switnesses was, inour opinion, unwarranted. It not only gave thePetitioner an undue advantage in preparing itscase but it could have had a real effect on thewitnesses' subsequent recollection offacts tested topreviously in their directexamination.[Emphasissupplied.]The Board therefore concluded that the first HearingOfficer's "ultimate credibility resolutions regardingthe testimony [of these witnesses] may have beenaffectedby the circumstances flowing from hiserroneous procedural ruling," and remanded the caseto the Regional Director for a hearingde novoon theobjectionsbeforeanotherHearingOfficer.TheBoard ordered that the new Hearing Officer shouldissue a new report containing findings of fact andresolutions of credibility.Thereafter, another hearing was held before anoth-er Hearing Officer, who issued the present report, towhich the Employer has filed the present exceptionsand the Petitioner its answer. The Employer con-tends that the second Hearing Officer has committedprejudicial error by his rulings allowing the Petitionerto cross-examine the Employer's witnessesby usingthe record of their testimony given at the priorhearing. The Employer therefore contends that it wasthereby denied a trulyde novohearing, to which itwas entitled by the express command of the Board.Iagree with the Employer's contentions. At thefirsthearing held in April and May 1973, theserational debate.We aredealing with human beingswho vary greatly in theirmode of expression.Opinionexpressed in violent phraseology is notunusual.Itmaybe cause forsetting aside an election but cannotbe viewedin a vacuum.The contexthere is a preelection period withoutphysicalviolence ofany sort, andthe verbalexpressions here in issue-covering aperiodof a month-were in our judgment far more generalized thanpersonal in their thrust. Unlike our colleague,we view the threats to"anyone who votedagainst" or "those who did not vote for" as impersonal,or generalized, and as such not to be taken literally in the circumstances ofthis case.7 210 NLRB 499. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesseswere required to test their recollection andtestify to events occurring prior to February 9, 1973.The Board in its Decision on Review found that thedeferral of cross-examination of these witnesses fromApril 19, 1973, the first day of that hearing, to May 3and 4, the second and third hearing dates, a period ofsome 2 weeks, could have so materially affected thesewitnesses'recollection of their testimony on directexaminationas to affect the first Hearing Officer'scredibility , resolutions,and therefore constitutedprejudicial error.And then at the second hearing,ordered by the Board, on July 16 and 17, 1974, 1-1/2yearsafter the events testified to took place,Petitionerwas again allowed to defer its cross-examination of the witnesses, this time for 14months.That is precisely the effect of allowingPetitioner to cross-examine these witnesses by use oftheir testimony given at the prior hearing.Mycolleaguesare willing to permit this, when we wereunwilling to allow the Petitioner only a 2-week delayto cross-examine at the first hearing.The second Hearing Officer's claim that heresolved credibility issues "independently of the priorrecord" cannot cure the defect of his 'prejudicialruling.He made numerous credibility resolutionshere based on witnesses' "confusion," "hazy recollec-tion," "poor demeanor," and similar characteriza-tionsof their testimony. Just as the credibilityresolutionsmade by the first Hearing Officer couldhave been so adversely affected that, in the view ofthe Board, due process required ade novohearing, soalso were the present Hearing Officer's credibilityresolutions affected by his procedural ruling here. Inshort, I find that the second Hearing Officer hasfailed to comply with the Board's order of ade novohearing.Contrary to my colleagues, there is no basis, otherthan this self-serving declaration of the HearingOfficer,on which to conclude that he resolvedcredibility independently of the prior record.Whilemy colleagues are free to "believe" what they wish,there is no objective circumstance in the report toshow that the Hearing Officer's reliance on demean-or to resolve credibility "made appropriate allow-ance" for the 'confusion induced by cross-examina-tion based on the prior record.Moreover, I do not agree with my colleagues thatthe allegedly objectionable conduct, if true, consistedof "mostly generalized threats" and "the employeesrecognizedthe statements by prounion supporters-made in a climateof no violence whatever-asoverzealouspartisanship rather thanmeaningfulthreats."The following threats, if found to have been made,illustratethe inaccuracy of the majority's characteri-zation:Pryor's and Skeeter's alleged threats thatanyone who voted against the Union "should" or"would" get a bullet in the head; Pryor's allegedthreat, "if the Union doesn't win, I'm going to kill mesome son-of-a-bitch"; Skeeter's threats, the first, inthe presence of 12 to 15 employees, which theHearing Officer found were made, but were "vague"and "ambiguous"-"If the Union didn't come in, hewas going to take a piece of the building with him"and, the second, in the presence of Brown and anunidentified employee, "If they don't win, I'm goingto take part of American Wholesalers with me";Pryor's threatening remark allegedly made in conver-sation with Werts, Stevenson, and Ford, "they weregoing to kick the butts of those who did not vote fortheUnion"; Pryor's threatening remarks allegedlymade to Coombs in the presence of about 15employees, "If you don't vote for the Union, there isgoing to be a big mess in the parking lot," or "a lot ofpeople are going to get hurt"; and, finally, Skeeter'sthreat to another employee, overheard by employeeLee, which the Hearing Officer found was made, butwas not coercive in nature, "If anyone didn't vote fortheUnion [he] needed a bullet in his head." Leeabout 3 days later told another employee, Laney, ofSkeeter's remark and Laney testified that she latertold another employee, Rodgers, about the remark,".that is something that somebody would talkabout putting a bullet in your head just because youwanted to vote the way you wanted to vote. . . ."I am, therefore, of the opinion that the character ofthe alleged conduct, if found to be true, would be soaggravated as to create an environment of fear andreprisalwhich would render a free expression ofchoice of representative impossible, and thus woulddestroy the laboratory conditions of the election.Sonoco of Puerto Rico, Inc.,210 NLRB 493 (1974).Contrary to the majority, there is ample evidencehere of substantial impact on the' unit. At least threeof the threats were made to groups of 12 to 15employees, and other threats were made to groups of2 or 3 employees. In a unit of approximately 109eligible voters, I fmd the impact obviously substan-tial.Furthermore, how "personal" would the majori-ty like its violence? "Ifyoudon't vote for the Union,there is going to be a big mess in the parking lot," or"they were going to kick the butts of those who didnot vote for the Union," or "if anyone didn't vote fortheUnion he needed a bullet in his head," wouldobviously impress anyone to whom these threatswere made that the speakers were offering theiraudience something more than an invitation torational debate.The election here is now over 2 years old. I wouldfmd it difficult to accept the testimony of anyindividual with respect to specifics of events occur-ring over 2 years ago if that testimony was given now AMERICAN WHOLESALERS, INC.295in a truede novohearing. Two of the Board's ownHearing Officers have committed prejudicial error bytheir procedural rulings in two successive hearings.The ruling of the second Hearing Officer was madein the face of the Board's order for, ade novohearing.With matters in this posture, I fmd it impossible todecide at this late date whether a valid election washeld in February 1973, nor can I in good conscienceput the parties through another hearing. I amreminded of the words of Lewis Carroll:But their wild exultation was suddenly checked,When the jailer informed them with tears,Such a sentence would have not the slightesteffect,As the pig had been dead for some years.Accordingly, I would set aside the election andorder a new election.